Citation Nr: 9929731	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-09 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a gunshot wound to the left foot with retained 
foreign bodies, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1944.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating action 
of the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The Board remanded the case in May 1998 for additional 
development.  At that time, the Board referred the issue of 
service connection for swelling of the left lower leg to the 
RO for appropriate action.  In August 1998, the RO denied the 
veteran's claim of service connection for swelling of the 
left lower leg.  The veteran has apparently not appealed that 
decision.  Thus, the issue presently before the Board is 
limited to that noted on the title page. 

REMAND

The veteran contends that the residuals of the service-
connected left foot injury are more severe than the current 
rating indicates.  The report of a January 1997 VA 
examination noted the presence of multiple retained metal 
fragments, but no specific information relative to the 
presence or extent of any muscle injury.  That examination 
report also included the diagnostic impression of "some 
diminished sensation, left foot, possibly due to local 
plantar nerve injuries," but did not include a clear 
description of neurological findings due to the gunshot 
wound.  

When the Board initially reviewed the veteran's claim, it was 
noted that service medical records did not specifically 
indicate whether the original injury included muscle damage; 
nor was there any specific indication regarding nerve damage.  
It was contemplated that the VA examinations conducted on 
remand would identify all disabling manifestations of the 
service-connected left foot gunshot wound and provide 
sufficient medical evidence to properly evaluate the 
veteran's left foot disability.  In the May 1998 remand, the 
Board instructed the RO to obtain orthopedic and neurological 
examinations in which the nature and extent of the residuals 
of the service-connected gunshot wound to the left foot were 
reported in detail.  The veteran was afforded a VA orthopedic 
examination in December 1998, but was not examined by a 
neurologist.  As such, the examination does not include the 
level of detail required by the Board.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  Thus, the Board finds that the case is not ready 
for appellate review and must be remanded for further 
development.  

When service connection for the residuals of a gunshot wound 
to the left foot was originally granted, a rating was 
assigned on the basis of injury to the foot, without 
consideration of Diagnostic Codes pertaining to muscle damage 
or scarring.  It is imperative that all applicable criteria 
be considered and ratings assigned accordingly, especially 
under circumstances where more than one rating may be 
assigned for the same wound.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  Consequently, further development is also 
required to ascertain the full extent of disability due to 
muscle damage, nerve damage or scarring, and to determine 
whether increased or separate ratings are warranted.  See 
Esteban, supra.

As pointed out by the Board in the prior remand, any 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (1998).  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Additionally, because the diagnostic codes 
used to rate the veteran's left foot injury include 
consideration of limitation of motion, any examination for 
rating purposes must be expressed in terms of the degree of 
additional range- of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca, supra.

The Board notes that during the course of this appeal, the 
rating criteria by which muscle damage is rated were amended, 
effective July 3, 1997.  Therefore, adjudication of the 
veteran's claim for increase must now include consideration 
of both the old and new criteria and that criteria which is 
most favorable to the veteran's claim must be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised rating 
schedule criteria should not be undertaken before such 
criteria became effective.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter, the Court), addressing a 
similar matter, stated that the effective date rule contained 
in 38 U.S.C. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, since the Secretary's legal obligation 
to apply the effective date of the revised regulations 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas.  That is, for any 
date prior to July 3, 1997, neither the RO nor the Board 
could apply the revised rating schedule to a claim.  Rhodan 
v. West, 12 Vet. App. 55 (1998). 

Thus, the case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
service-connected left foot gunshot wound 
residuals since August 1998.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations in order to determine the 
extent of disabling manifestations of the 
service-connected left foot gunshot wound 
residuals.  All indicated testing should 
be performed.  The claims folder must be 
made available to the examiners prior to 
the examinations so that pertinent 
aspects of the veteran's medical history 
may be reviewed and the examiners should 
specifically state whether the claims 
folder was reviewed.  

The orthopedic examiner should 
specifically identify all muscles damaged 
by the service-connected left foot 
gunshot wound and the extent of any such 
damage should be described in detail.  
The orthopedic examiner should also 
describe any related functional 
impairment as identified in 38 C.F.R. 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  In addition, 
the examiner should examine any scars on 
the left foot and indicate for each scar 
whether it is tender and painful, poorly 
nourished with repeated ulceration or 
restricts function of the affected 
joint(s).  

The neurologic examiner should provide a 
clear description of any neurological 
findings due to the gunshot wound, 
including injury to the plantar nerve.

Complete rationale for all opinions 
expressed must be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  This should include 
consideration of both the old and new 
criteria of rating muscle injuries in 
accordance with the decisions of the 
Court in the Karnas and Rhodan cases and 
the appropriateness of separate ratings 
for any identified scarring, muscle or 
nerve damage which is attributed to the 
service-connected left foot gunshot 
wound.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


